Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION

                                          No. 04-20-00604-CV

                               IN THE INTEREST OF A.R.M., a Child

                       From the 57th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2020PA00201
                          Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Rebeca C. Martinez, Chief Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 19, 2021

AFFIRMED; MOTION TO WITHDRAW DENIED

           Appellant A.M., Jr. (“Father”) appeals the trial court’s order terminating his parental rights

to his child, A.R.M. Father’s court-appointed appellate counsel filed a motion to withdraw and a

brief containing a professional evaluation of the record, concluding there are no arguable grounds

for reversal of the termination order. The brief satisfies the requirements of Anders v. California,

386 U.S. 738 (1967).         See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam)

(recognizing that Anders procedures apply in parental termination cases). Additionally, counsel

represents that she provided Father with a copy of the brief and the motion to withdraw, advised

Father of his right to review the record and file his own brief, and informed Father how to obtain

a copy of the record, providing him with a form motion for access to the appellate record. We
                                                                                      04-20-00604-CV


issued an order setting a deadline for Father to file a pro se brief. However, Father did not request

the appellate record or file a pro se brief.

        After reviewing the appellate record and appointed counsel’s brief, we conclude no

plausible grounds exist for reversal of the termination order. Accordingly, we affirm the trial

court’s termination order. We deny counsel’s motion to withdraw because it does not show good

cause for withdrawal. See id. at 27 & n.7 (holding that counsel’s obligations in a parental

termination case extend through exhaustion or waiver of all appeals and that withdrawal should be

permitted by a court of appeals “only for good cause” (citing TEX. R. CIV. P. 10)).

                                                  Rebeca C. Martinez, Chief Justice




                                                -2-